                                           Case 20-23348-PDR                     Doc 2         Filed 12/07/20                Page 1 of 4


 Fill in this information to identify the case:
 Debtor name Unipharma, LLC
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF                                                                                     Check if this is an
                                                FLORIDA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 INK                                                             Trade debt                                                                                             $370,734.00
 806 S DOUGLAS
 ROAD, SUITE 300
 CORAL GABLES, FL
 33134
 AMRP Handels AG                                                 Trade debt                                                                                             $277,163.10
 Vogessenstrasse
 132
 Postfach CH4009
 Basel
 Switerland
 Rommelag                                                        Trade debt                                                                                             $261,576.65
 Mayenner Straise
 18-20
 Waiblingen
 01332-0000
 Germany
 FPL                                                             Utility                                                                                                  $49,700.91
 General Mail Facility
 Miami, FL
 33188-0001
 Quinn Emanuel                                                   Trade debt                                                                                               $45,260.96
 Urquhart & Sullivan,
 LLP
 865 South Figueroa
 Street
 Los Angeles, CA
 90017-2543
 Aerotek, Inc.                                                   Trade Debt                                                                                               $40,208.65
 3689 Collection
 CTR. DR.
 Chicago, IL 60693
 Clear Channel                                                   Trade debt                                                                                               $39,003.00
 Outdoor
 PO Box 402379
 Atlanta, GA
 30384-2379


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                           Case 20-23348-PDR                     Doc 2         Filed 12/07/20                Page 2 of 4



 Debtor    Unipharma, LLC                                                                                     Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 The Creative Hub                                                Trade debt                                                                                               $38,928.00
 LLC
 3811 NW 2nd Ave
 Miami,, FL 33127
 Resources Global                                                Trade debt                                                                                               $37,002.92
 Professionals
 PO BOX 740909
 LOS ANGELES, CA
 90074-0909
 KHOU-TV                                                         Trade debt                                                                                               $22,418.75
 P.O. BOX 637386
 Cincinnati, OH
 45263-7386
 AGC Electric Inc.                                               Trade debt                                                                                               $22,324.40
 2660 West 79th
 Street
 Hialeah, FL 33016
 Waters                                                          Trade debt                                                                                               $21,559.02
 Technologies
 Corporation
 Dept. CH 14373
 Palatine, IL
 60055-4373
 Pedro Gallinar &                                                Trade debt                                                                                               $18,400.00
 Associates PA
 6701 Sunset Drive
 Miami, FL 33143
 BR Supply                                                       Trade debt                                                                                               $18,077.20
 Bay View Funding.
 P.O. Box 204703
 Dallas, TX
 75320-4703
 VWR International                                               Trade debt                                                                                               $16,932.69
 P.O. BOX 640169
 Pittsburgh, PA
 15264
 IHEARTMEDIA                                                     Trade debt                                                                                               $15,000.00
 PO BOX 847572
 DALLAS, TX
 75284-7572
 ANF Group                                                       Trade debt                                                                                               $15,000.00
 2700 Davie Road
 Davie, FL 33314
 Marko Magolnick                                                 Trade debt                                                                                               $14,799.02
 Attorneys at Law
 3001 SW 3rd Ave
 Miami, FL 33129
 Lope Alejandro                                                  Trade debt                                                                                               $14,700.00
 Tapia
 9862 NW 52nd TER
 Doral, FL 33178



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                           Case 20-23348-PDR                     Doc 2         Filed 12/07/20                Page 3 of 4



 Debtor    Unipharma, LLC                                                                                     Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Harmony                                                         Utility                                                                                                  $14,600.83
 Environmental, Inc.
 3362 Cat Brier Trail
 Harmony,, FL 34773




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                      Case 20-23348-PDR                        Doc 2        Filed 12/07/20            Page 4 of 4




 Fill in this information to identify the case:

 Debtor name         Unipharma, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF FLORIDA

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                        amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                               12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                 Schedule H: Codebtors (Official Form 206H)
                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          December 7, 2020                        X /s/ Neil F. Luria
                                                                       Signature of individual signing on behalf of debtor

                                                                       Neil F. Luria
                                                                       Printed name

                                                                       Chief Restructuring Officer
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
